
	

113 HR 5862 IH: Improvements in Global MOMS Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5862
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mrs. Capps introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To provide assistance to improve maternal and newborn health in developing countries, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Improvements in Global Maternal and Newborn Health Outcomes while Maximizing Successes Act or Improvements in Global MOMS Act.
		2.Findings and purposes
			(a)FindingsCongress finds the following:
				(1)In 2000, the United States joined 188 other countries in supporting the 8 United Nations Millennium
			 Development Goals (MDGs), including MDG 4, which aims to reduce child
			 mortality by two-thirds and MDG 5, which aims to reduce the maternal
			 mortality ratio by three-quarters by 2015. In 2005, universal access to
			 reproductive health was added as a target for MDG 5.
				(2)Substantial progress in maternal health has been made. The total number of maternal deaths
			 decreased by over 50 percent from 529,000 maternal deaths in 2000 to
			 287,000 maternal deaths in 2010. Egypt, Honduras, Malaysia, Sri Lanka, and
			 parts of Bangladesh have all halved their maternal mortality ratios over
			 the past few decades.
				(3)While significant progress has been made in reducing maternal mortality, the United Nations reports
			 that current maternal mortality levels are far removed from the 2015 target.
				(4)Women in developing countries are nearly 100 times more likely to die of complications during
			 pregnancy or childbirth than in developed countries, with higher rates for
			 women living in rural areas and among poorer communities.
				(5)The United States Agency for International Development (USAID) estimates the global economic impact
			 of maternal and newborn mortality at $15 billion in lost productivity
			 every year.
				(6)Annually, 287,000 women die from complications during pregnancy or childbirth, with 99 percent of
			 these deaths occurring in developing countries. Six countries—Afghanistan,
			 the Democratic Republic of Congo, Ethiopia, India, Nigeria, and
			 Pakistan—account for almost one-half of all maternal deaths worldwide.
				(7)It is estimated that up to 90 percent of these maternal deaths are preventable. With access to
			 medicines and skilled health care providers, most women across the world
			 can expect a successful delivery and a healthy newborn.
				(8)The leading cause of maternal deaths is hemorrhage. Other primary causes of maternal death include
			 sepsis, hypertensive disorder (pre-eclampsia/eclampsia), unsafe abortion,
			 and prolonged or obstructed labor.
				(9)An essential part of ensuring a woman survives pregnancy and childbirth includes access to maternal
			 health medicines and other supplies. Uterotonics prevent and treat
			 postpartum hemorrhage by causing contractions of the uterus during and
			 after childbirth, effectively controlling excessive bleeding. If
			 uterotonic medicines, such as oxytocin and misoprostol, were available to
			 all women giving birth over a 10-year period, approximately 41 million
			 postpartum hemorrhage cases could be prevented and 1.4 million women’s
			 lives saved.
				(10)Pregnancy is the leading killer of adolescent girls ages 15 to 19 in the developing world. Nearly
			 70,000 adolescent girls die every year because their bodies are not ready
			 for childbirth. Compared to women in their twenties, adolescent girls aged
			 15 to 19 are twice as likely to die in childbirth, and girls under 15 are
			 five times as likely to die, and mortality and morbidity rates are also
			 higher among infants born to young mothers.
				(11)For every maternal death, approximately 20 women and girls experience serious or long-term negative
			 health consequences. Severe pregnancy-related injuries include fistula,
			 uterine prolapse, infections, diseases, and disabilities. Maternal
			 morbidities accrue an estimated global cost of $6.8 billion.
				(12)Healthy timing and spacing of pregnancy has a powerful impact on the chances of survival for women,
			 newborns, infants, and children. Access to voluntary family planning plays
			 an essential role in improving maternal health.
				(13)Delaying a first pregnancy until at least 18 years old, waiting at least 24 months to become
			 pregnant after a live birth, and waiting at least 6 months after a
			 miscarriage or induced abortion, can reduce all maternal mortality by 30
			 percent and prevent 70,000 deaths per year of women who die from unsafe
			 abortion.
				(14)Healthy timing and spacing of birth can also reduce newborn and child death by more than 50
			 percent. Children born less than two years after the previous birth are
			 approximately 2.5 times more likely to die before the age of five than
			 children born three to five years after the previous birth.
				(15)If all women who wanted to delay or avoid pregnancy had access to modern contraception, 26 million
			 abortions would be averted.
				(16)More than 220 million women in developing countries who would prefer to delay or avoid childbearing
			 lack access to safe and effective family planning methods. Less than
			 one-half of married women of reproductive age in South Asia and less than
			 25 percent of women in sub-Saharan Africa use modern contraceptives. In
			 2012, an estimated 80 million women in developing countries had an
			 unintended pregnancy.
				(17)It is estimated that if 120 million more women had access to family planning information, services
			 and supplies, without coercion or discrimination by 2020, 200,000 fewer
			 girls and women would die during pregnancy and childbirth, there would be
			 100 million fewer unintended pregnancies, there would be 50 million fewer
			 abortions, and 3 million fewer infants would die in their first year of
			 life.
				(18)Violent acts against pregnant women can also lead to poor health outcomes for women and their
			 babies, including miscarriage, pre-term birth, low birthweight,
			 stillbirths, and maternal deaths. The risk for maternal mortality is 3
			 times as high for abused mothers. In emergency settings, gender-based
			 violence rates continue to increase.
				(19)According to the World Health Organization (WHO), women that have undergone female genital
			 mutilation/cutting are significantly more likely to experience serious
			 postpartum health problems than those who have not undergone female
			 genital mutilation, and children born to mothers who have undergone female
			 genital mutilation face higher death rates immediately after birth.
				(20)Maternal health is inextricably tied to newborn health and survival. In some countries in the
			 developing world the risk of newborn death doubles following maternal
			 death. The conditions in utero, during labor, delivery, and shortly after
			 birth have a direct relationship on newborn outcomes.
				(21)In 2012, 2.9 million newborns or 44 percent of total under-five mortality did not survive the first
			 month of life. One million of these deaths occurred during the first day
			 of life.
				(22)The leading causes of newborn mortality include prematurity, intrapartum complications (including
			 birth asphyxia), and neonatal infections. Over two-thirds of these deaths
			 could be prevented through low-cost medicines, products, and interventions
			 that would not require intensive care.
				(23)In addition to newborn mortality there are an additional 2.65 million stillbirths each year that
			 are not included in newborn or under-five mortality statistics.
				(24)Women in Africa are 24 times more likely to have a stillbirth than women in high-income countries.
				(25)In developing countries, nearly one-third of stillbirth babies were alive when labor began. If 99
			 percent of women in developing countries had comprehensive emergency
			 obstetric care, nearly 700,000 stillbirths could be prevented each year.
				(26)In many developing countries, lack of access to quality health care facilities, health services,
			 and trained providers results in deaths for mothers, newborns, and
			 children—the majority of births in Africa take place without a skilled
			 attendant present or the necessary medicines and medical supplies,
			 increasing the risk of death or disability for both mother and newborn.
				(27)If family planning and maternal and newborn services were provided simultaneously, the costs of
			 these services would decline by $1.5 billion and would result in a 70
			 percent decline in maternal deaths and a 44 percent decline in newborn
			 deaths.
				(28)More than one-half of all children and pregnant women in developing countries suffer from anemia,
			 which is exacerbated by malaria, neglected tropical diseases, and
			 nutritional deficits, causing adverse pregnancy outcomes and even death.
				(29)Maternal deaths worldwide could be reduced by 60,000 per year if women received appropriate HIV
			 diagnosis and treatment.
				(30)With proper interventions, the transmission of HIV between women and their infants during pregnancy
			 and breastfeeding can be reduced to 5 percent in the developing world. The
			 WHO recommends early diagnosis and immediate treatment for children
			 identified as HIV positive because, without treatment, half of these
			 children will die before the age of two.
				(31)Nine out of ten women in sub-Saharan Africa will lose a child during their lifetimes, and only 30
			 percent of women in sub-Saharan Africa have contact with a health worker
			 after giving birth.
				(32)According to the Director of National Intelligence’s 2009 Annual Threat Assessment, widespread poor
			 maternal and child health and malnutrition has the potential to weaken
			 central governments and empower non-state actors, including terrorist and
			 paramilitary groups.
				(33)The experiences of United States Government-supported and nongovernmental organization maternal and
			 child health programs in countries such as Nepal, Ethiopia, and Senegal
			 have demonstrated that community-based approaches, linked to primary and
			 referral care when possible, can deliver high-impact interventions to
			 prevent or treat many of the life-threatening conditions affecting mothers
			 and newborns.
				(b)PurposesThe purposes of this Act are—
				(1)to authorize assistance to improve maternal and newborn health in developing countries; and
				(2)to develop a strategy to reduce mortality and morbidity and improve maternal and newborn health in
			 developing countries.
				3.Assistance to Reduce Mortality and Improve Maternal and Newborn Health in developing countries
			(a)In generalChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended—
				(1)in section 102(b)(4)(B), by striking reduction of infant mortality and inserting reduction of maternal and newborn mortality, morbidity, and stillbirths; and
				(2)by inserting after section 104C the following new section:
					
						104D.Assistance to Reduce Mortality and Improve Maternal and Newborn Health
							(a)AuthorizationConsistent with section 104(c), the President is authorized to furnish assistance, on such terms
			 and conditions as the President may determine, to reduce maternal and
			 newborn mortality and morbidity and improve maternal health and the health
			 of newborns in developing countries.
							(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, include—
								(1)activities to expand access to and improve quality of maternal health services, including—
									(A)birth preparedness through the provision of quality pre-pregnancy and antenatal care with a skilled
			 provider (midwife, nurse, or doctor), which should consist of, at minimum—
										(i)iron and folic acid supplementation;
										(ii)tetanus vaccine;
										(iii)smoking cessation;
										(iv)prevention and management of sexually transmitted infections and HIV, including access to
			 Preventing Mother-to-Child Transmission;
										(v)screening, diagnosis, and treatment of existing conditions, such as syphilis, HIV/AIDS, malaria,
			 and tuberculosis, and ensuring that women are provided with, or referred
			 to, appropriate care and treatment and prophylaxis for those conditions,
			 including access to antiretrovirals (ARVs);
										(vi)magnesium sulfate and low-dose aspirin to prevent pre-eclampsia and calcium supplementation to
			 prevent hypertension;
										(vii)screening for complications, including blood pressure screenings;
										(viii)magnesium sulfate for eclampsia; antihypertensive medication;
										(ix)corticosteroids to prevent respiratory distress syndrome;
										(x)induction of labor at term to manage pre-labor rupture of membranes;
										(xi)nutrition treatment of malnourished pregnant women; and
										(xii)antibiotics for pre-term labor;
										(B)expanding access to skilled childbirth and postnatal care, particularly in areas with low
			 utilization of skilled delivery, including—
										(i)the presence of a skilled health professional (nurse, midwife, or doctor) who has been educated and
			 trained to proficiency in the skills needed to manage normal or
			 uncomplicated pregnancies or referral of complications in women and
			 newborns,
										(ii)clean delivery;
										(iii)uterotonics and active management of third stage of labor to prevent postpartum hemorrhage;
										(iv)social support during childbirth;
										(v)screening for HIV, linkages to HIV care and treatment services, and follow up tracking;
										(vi)induction of labor for prolonged pregnancy;
										(vii)nutrition counseling;
										(viii)management of postpartum hemorrhage;
										(ix)caesarean section for maternal/fetal indication with prophylactic antibiotics;
										(x)treating maternal anemia; and
										(xi)postpartum family planning methods;
										(C)comprehensive voluntary family planning services, integrated into antenatal and postnatal care, to
			 support women and men in making informed decisions and having timely,
			 intended, well-spaced pregnancies, and to help women with pre-existing
			 conditions avoid high-risk, unintended pregnancies, including—
										(i)provision of family planning/birth spacing counseling and services; and
										(ii)emergency treatment of complications of unsafe abortions and linkages to other reproductive health
			 services;
										(2)activities to expand access to and improve quality of services that reduce newborn and infant
			 mortality, including—
									(A)immediate thermal care;
									(B)initiation of early, exclusive, and continued breastfeeding;
									(C)hygienic cord and skin care;
									(D)kangaroo mother care;
									(E)extra support for feeding small and preterm infants;
									(F)antibiotic therapy for newborns at risk of bacterial infection;
									(G)use of surfactant in pre-term infants;
									(H)initiate prophylactic antiretroviral therapy for infants exposed to HIV;
									(I)neonatal resuscitation with a bag and mask for infants suffering from birth asphyxia;
									(J)continuous positive airway pressure to manage respiratory distress syndrome;
									(K)case management of neonatal sepsis, neonatal meningitis, and pneumonia;
									(L)case management of meningitis, malaria, diarrhea, pneumonia, and severe acute malnutrition; and
									(M)comprehensive care of HIV, including ARVs, cotrimoxazole, nutrition support, and psychosocial
			 support;
									(3)activities to support communities and health care providers in identifying and removing barriers to
			 maternal health care services, including—
									(A)financial and sociocultural barriers;
									(B)child marriage;
									(C)transportation;
									(D)gender discrimination and gender-based violence;
									(E)stigma based on pre-existing health concerns; and
									(F)female genital mutilation/cutting;
									(4)activities that focus on empowering women and girls and engaging men and boys at the individual,
			 household, and community levels to improve the health outcomes of women,
			 newborns, and children, including education and awareness programs about
			 gender-based violence, the health risks of female genital mutilation, and
			 shared responsibility for, and benefits of, family planning;
								(5)activities to improve the supply of critical maternal and newborn health commodities, including
			 lifesaving medicines and supplies, such as activities designed to
			 strengthen regulatory systems to ensure the quality of commodities in
			 circulation and those related to strengthening supply chain systems so
			 that these commodities reach the women and children who need them;
								(6)activities supporting country-led efforts to improve capacity for health governance, health
			 finance, and the health workforce, including in the private sector, and
			 support for training clinicians, nurses, technicians, sanitation and
			 public health workers, community-based health workers, midwives, birth
			 attendants, peer educators, volunteers, and private sector enterprises to
			 provide integrated health and nutrition services and referrals that meet
			 the needs of patients across a continuum of care;
								(7)activities that support country-led plans to reduce maternal and newborn mortality and morbidity
			 and stillbirths, including—
									(A)management of host country institutions’ information systems and the development and use of tools
			 and models to collect, analyze, and disseminate information related to
			 maternal and newborn health; and
									(B)activities to develop and conduct needs assessments, baseline studies, targeted evaluations, or
			 other information-gathering efforts for the design, monitoring, and
			 evaluation of maternal and newborn health efforts, including—
										(i)the study of the availability and effects of critical medicines and devices, particularly those of
			 importance in developing countries, on pregnant women and newborns;
										(ii)the collection, evaluation, and use of data on the medical and socioeconomic factors that led to a
			 maternal or newborn death or stillbirths at the community and health
			 facility levels; and
										(iii)the improvement of vital registries to capture live births, neonatal deaths, and the number of
			 stillbirths; and
										(8)activities to integrate and coordinate assistance provided under this section with existing health
			 programs for the prevention of the transmission of HIV from mother to
			 child and other HIV/AIDS prevention, care, treatment, and counseling
			 activities, including better integration with programs addressing—
									(A)malaria;
									(B)tuberculosis;
									(C)family planning and reproductive health;
									(D)counseling for survivors of sexual- and gender-based violence;
									(E)neglected tropical diseases;
									(F)nutrition; and
									(G)child survival.
									(c)GuidelinesTo the maximum extent practicable, programs, projects, and activities carried out using assistance
			 provided under this section shall be—
								(1)carried out through private and voluntary organizations, including community and faith-based
			 organizations, local organizations, and relevant international and
			 multilateral organizations that demonstrate effectiveness, including the
			 United Nations Population Fund, the United Nations Children’s Fund, and
			 the Global Alliance for Vaccines and Immunizations, and that demonstrate
			 commitment to improving the health and rights of mothers and newborns and
			 reducing the number of stillbirths;
								(2)carried out in the context of country-driven plans in whose development the United States
			 Government participates along with other donors and multilateral
			 organizations, nongovernmental organizations, and civil society;
								(3)carried out with input by beneficiaries and other directly affected populations, especially women
			 and marginalized communities; and
								(4)designed to build the capacity of host country governments and civil society organizations.
								(d)Annual reportNot later than January 31, 2016, and annually thereafter for 4 years, the President shall transmit
			 to Congress a report on the implementation of this section for the prior
			 fiscal year.
							(e)DefinitionsIn this section:
								(1)AIDSThe term AIDS has the meaning given the term in section 104A(g)(1) of this Act.
								(2)HIVThe term HIV has the meaning given the term in section 104A(g)(2) of this Act.
								(3)HIV/AIDSThe term HIV/AIDS has the meaning given the term in section 104A(g)(3) of this Act.
								.
				4.Development of strategy to reduce mortality and morbidity and improve maternal and newborn health
			 in developing countries
			(a)Development of strategyThe President shall develop and implement a comprehensive strategy to reduce mortality and
			 morbidity and improve the health of mothers and newborns in developing
			 countries that integrates all current United States Government efforts on
			 improving maternal and newborn health, including strategies with respect
			 to HIV/AIDS, gender, child survival.
			(b)ComponentsThe comprehensive United States Government strategy developed pursuant to subsection (a) shall
			 include the following:
				(1)An identification of not less than 24 countries, including fragile states and countries affected by
			 conflict, with priority needs for the 5-year period beginning on the date
			 of the enactment of this Act based on—
					(A)the number and rate of neonatal deaths;
					(B)the number and rate of near-miss morbidity for women and newborns;
					(C)the number and rate of maternal deaths;
					(D)the number and rate of caesarean sections;
					(E)the number and rate of malnourished women of reproductive age; and
					(F)the number of individuals with an unmet need for family planning.
					(2)For each country identified in paragraph (1)—
					(A)an assessment of the most common causes of maternal and newborn mortality and morbidity;
					(B)a description of the programmatic areas and interventions providing maximum health benefits to
			 populations at risk and maximum reduction in mortality and morbidity;
					(C)an assessment of the investments needed in identified programs and interventions to achieve the
			 greatest results;
					(D)a description of how United States assistance complements and leverages efforts by other donors and
			 builds capacity and self-sufficiency among recipient countries; and
					(E)a description of goals and objectives for improving maternal and newborn health, including, to the
			 extent feasible, objective and quantifiable indicators.
					(3)Enhanced coordination among relevant departments and agencies of the United States Government
			 engaged in activities to improve the health and well-being of mothers and
			 newborns in developing countries.
				(4)A description of the measured or estimated impact on maternal and newborn morbidity and mortality
			 of each project or program receiving assistance under section 104D of the
			 Foreign Assistance Act of 1961 (as added by section 3 of this Act).
				(c)ReportNot later than 180 days after the date of the enactment of this Act, the President shall transmit
			 to Congress a report that contains the strategy described in this section.
			5.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated to carry out this Act, and the amendments made by this Act,
			 such sums as may be necessary for each of fiscal years 2016 through 2020.
			(b)Availability of fundsAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are
			 authorized to remain available until expended.
			
